                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

VICTOR B. PERKINS,                               *

       Plaintiff                                 *

               v.                                *            Civil Action No. DKC-19-822

THE UNITED STATES FOOD AND      *
  DRUG ADMINISTRATION,
THE UNITED STATES DEPARTMENT OF *
  HEALTH AND HUMAN SERVICES,1
                                *
     Defendants
                               ***
                       MEMORANDUM OPINION

       In his complaint, Plaintiff Victor B. Perkins, a self-represented litigant and an inmate at the

Federal Medical Center in Rochester, Minnesota, claims that Defendants the United States Food

and Drug Administration (“FDA”) and the United States Department of Health and Human

Services negligently failed to protect consumers from injury from pharmaceutical products they

were “Constitutionally directed to regulate” and seeks $25 million in damages. ECF No. 1 at 9;

ECF No. 9. Mr. Perkins alleges that the FDA violated due process 2 by failing to protect consumers

from injuries associated with the “consumption and use of the [P]rilosec proton pump inhibitor

and the protonix medications.” ECF No. 1 at 2, 6. He asserts that he suffered two heart attacks

from using Prilosec. Id. at 5.




   1
       The Clerk shall amend Defendants’ names on the docket.
   2
       Mr. Perkins asserts due process claims pursuant to the Fifth and Fourteenth Amendments.
ECF No. 1 at 6. The Fourteenth Amendment’s due process clause applies to state action. Shelley
v. Kraemer, 334 U.S. 1, 13 (1948). The Fourteenth Amendment is inapplicable here because
Defendants are not state actors.
       Defendants moved for dismissal pursuant to Rule 12(b)(1) of the Federal Rules of Civil

Procedure on August 7, 2019. They seek dismissal of the due process claims and/or civil rights

claims against them on the grounds of sovereign immunity and, to the extent Mr. Perkins raises a

tort claim, for failure to exhaust his administrative remedies. ECF No. 17. Mr. Perkins was

provided an opportunity to respond to Defendants’ motion but has not done so.3 The issues are

briefed and the court now rules, no hearing being deemed necessary. Local Rule 105.6 (D. Md.

2018). For the reasons that follow, Defendants’ motion will be granted.

       I.      STANDARD OF REVIEW

       A motion to dismiss for lack of subject matter jurisdiction pursuant to Fed. R. Civ. P.

12(b)(1) should be granted “only if the material jurisdictional facts are not in dispute and the

moving party is entitled to prevail as a matter of law.” Ferdinand-Davenport v. Children’s Guild,

742 F. Supp. 2d 772, 777 (D. Md. 2010) (quoting Evans v. B.F. Perkins Co., a Div. of Standex

Int’l Corp., 166 F.3d 642, 647 (4th Cir. 1999)). In the context of such a motion, the pleadings

should be regarded as “mere evidence on the issue,” and courts may “consider evidence outside

the pleadings without converting the proceeding to one for summary judgment.” Evans, 166 F.3d

at 647 (quoting Richmond, Fredericksburg & Potomac R.R. v. Unites States, 945 F.2d 765, 768

(4th Cir. 1991)).

       A plaintiff bears the burden of establishing subject matter jurisdiction. See Lovern v.

Edwards, 190 F.3d 648, 654 (4th Cir. 1999) (citing Thomson v. Gaskill, 315 U.S. 442, 446 (1942);

Goldsmith v. Mayor of Balt., 845 F.2d 61, 63-64 (4th Cir. 1988)). However, a pro se plaintiff’s

complaint should not be dismissed “unless it appears beyond doubt that the plaintiff can prove no



   3
       After he was provided notice of Defendants’ motion to dismiss,, Mr. Perkins filed two
unresponsive submissions, a paper titled “voided agreement” and a Petition for a Writ of
Mandamus. ECF Nos. 19, 20.
                                               2
set of facts in support of his claim which would entitle him to relief.” Gordon v. Leeke, 574 F.2d

1147, 1151 (4th Cir. 1987) (quoting Haines v. Kerner, 404 U.S. 519, 521 (1972)) (quotation and

citation omitted). Pleadings filed by pro se litigants, “however unskillfully pleaded, must be

liberally construed.” Noble v. Barnett, 24 F.3d 582, 587 n.6 (4th Cir. 1994) (citing Vinnedge v.

Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)). The failure to exhaust administrative remedies before

bringing a claim is a basis for dismissal under Rule 12(b)(1). See Khoury v. Meserve, 268 F. Supp.

2d 600, 607 (D. Md. 2003), aff'd, 85 F. App’x 960 (4th Cir. 2004).

       II.     DISCUSSION

       Sovereign immunity protects the United States and its agencies from all lawsuits absent a

waiver of immunity. Welch v. United States, 409 F.3d 646, 650 (4th Cir. 2005). Congress may,

through enacting legislation, expressly waive sovereign immunity for certain suits. See Kerns v.

United States, 585 F.3d 187, 193–94 (4th Cir. 2009). A waiver of sovereign immunity, however,

is “strictly construed” in favor of the United States. Lane v. Pena, 518 U.S. 187, 192 (1996).

       Liberally construed, Mr. Perkins’ complaint alleges a violation of his right to due process

under the Fifth Amendment, but does not contend that Congress has waived sovereign immunity

as to his claim. The Fifth Amendment does not, in and of itself, operate as a waiver of sovereign

immunity. Hopes v. Roche, Civ. No. RDB-04-2963, 2005 WL 1812820, at *7 (D. Md. Aug. 2,

2005) (quoting Garcia v. United States, 666 F.2d 960, 966 (5th Cir. 1982)) (“The Constitution

does not waive the Government’s sovereign immunity in a suit for damages.”). A waiver of

sovereign immunity, “if it exists at all, must be found in the statute giving rise to the cause of

action.” Id. (quoting Garcia, 666 F.2d at 715-18); Lim v. United States, Civ. No. DKC-10-2574,

2011 WL 2650889, at *8 (D. Md. July 5, 2011) (“Federal courts have no jurisdiction over claims




                                                3
against the United States asserting general violations of the Constitution not authorized by specific

statute.”).

        The sole statute Mr. Perkins cites in the complaint, 28 U.S.C.§ 1343, grants district courts

original jurisdiction of certain civil rights claims. ECF No. 1 at 5. The statute does not waive the

United States’ immunity to suit. Jachetta v. United States, 653 F.3d 898, 907-08 (9th Cir. 2011)

(Section 1343(a)(3) does not waive the federal government’s sovereign immunity); cf. Randall v.

United States, 95 F.3d 339, 345 (4th Cir. 1996) (holding that a jurisdictional statute “merely

establishes a subject matter that is within the competence of federal courts to entertain”); Radin v.

United States, 699 F.2d 681, 685 n. 9 (4th Cir. 1983) (noting that a jurisdictional statute is “merely

a jurisdictional grant that in no way affects the sovereign immunity of the United States”).

        The Federal Tort Claims Act (“FTCA”) provides a limited waiver of the sovereign

immunity in regard to certain tort actions. See 28 U.S.C. §§ 1346(b), 2674. Under the FTCA, the

United States is liable, as a private person, for “injury or loss of property, or personal injury or

death caused by the negligent or wrongful act or omission of any employee of the Government

while acting under the scope of his office or employment[.]” Id. § 1346(b). As a waiver of

sovereign immunity, the FTCA is to be narrowly construed and is not to be extended by

implication. See United States v. Nordic Vill., Inc., 503 U.S. 30, 34 (1992). A plaintiff must

exhaust administrative remedies before filing suit, or the case is subject to dismissal. 28 U.S.C.

§ 2675(a); see McNeil v. United States, 508 U.S. 106, 112 (1993); see also Plyler v. United States,

900 F.2d 41, 42 (4th Cir. 1990) (Because “the district court had no jurisdiction at the time the

action was filed, it could not obtain jurisdiction by simply not acting on the motion to dismiss until

the requisite period had expired.”).




                                                  4
        Mr. Perkins does not allege that he filed an administrative tort claim with HHS, nor has he

demonstrated that he exhausted applicable administrative remedies. HHS has no record of Mr.

Perkins filing an administrative tort claim in regard to the matters he asserts here. See Decl. of

Daretia Hawkins, ECF No. 17-2 ¶ 5. In the absence of any demonstration by Mr. Perkins of a

waiver of sovereign immunity, the court must dismiss his claims for lack of subject matter

jurisdiction.

        III.    CONCLUSION

        For the foregoing reasons, Defendants’ motion to dismiss will be granted. A separate Order

follows.


                                                                    /s/
                                                     DEBORAH K. CHASANOW
                                                     United States District Judge




                                                 5
